Citation Nr: 0324779	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-20 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, claimed as chronic obstructive pulmonary disease 
(COPD) and asthma.

2.  Entitlement to service connection for glaucoma with 
cataracts, post-extraction, with IOL placement.

3.  Entitlement to service connection for erectile 
dysfunction, post penile implant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to July 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for pulmonary disease, 
glaucoma with cataracts, and erectile dysfunction.  The 
veteran subsequently perfected an appeal regarding each of 
those issues.  During that stage of the appeal, the RO issued 
a Statement of the Case (SOC) in September 2002.

In April 2003, the veteran, accompanied by his wife and 
representative, appeared at a videoconference hearing at the 
RO before the undersigned Veterans Law Judge, sitting in 
Washington, D.C.  A transcript is of record.


REMAND

As noted, the veteran is seeking entitlement to service 
connection for a pulmonary disorder.  He essentially contends 
that he developed a pulmonary disorder as a result of 
exposure to various biological and chemical agents while 
serving as a medical technician aboard the USS Granville S. 
Hall from 1963 to 1965.  He contends that he participated in 
Project Shipboard Hazard and Defense (SHAD), which involved 
conducting various tests on animals to determine the 
effectiveness of shipboard detection and protective measures 
against chemical and biological threats.  In support of his 
claim, the veteran has submitted several information letters 
from the VA Undersecretary for Health, which show that the 
materials used for testing in Project SHAD included 
biological warfare agent stimulants, chemical warfare agents, 
chemical warfare agent stimulants, and various chemical 
decontaminants. 

The veteran is also seeking service connection for glaucoma 
with cataracts, and erectile dysfunction.  He claims that 
both of these disabilities developed as a result of medicine 
that he was prescribed for treatment of his pulmonary 
disorder. 

In regard to the veteran's contention that he was exposed to 
various chemical and biological agents while participating in 
Project SHAD, the Board notes that the various documents 
issued by the VA Undersecretary for Health appear to verify 
that the USS Granville S. Hall did participate in that 
project.  Furthermore, the veteran's DD 214, Report of 
Transfer or Discharge, reveals that his military occupational 
specialty (MOS) was medical technician and that he served as 
part of the "research and tech staff" aboard the USS 
Granville Hall.  However, there are no service department 
records in the claims folder verifying the precise dates 
during which the veteran served aboard that ship, and no 
information providing the precise dates on which that ship 
participated in Project SHAD.  For these reasons, the Board 
finds that a remand of this case is necessary so that the RO 
can obtain the veteran's service personnel records, and 
attempt to obtain further detail regarding the participation 
of the USS Greenville S. Hall in Project SHAD.

Furthermore, the Board finds that the veteran's claims for 
service connection for penile dysfunction and for glaucoma 
with cataracts are inextricably intertwined with his claim of 
entitlement to service connection for a pulmonary disease, 
because adjudication of the later claim may affect the merits 
and outcome of the first two.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  Thus, the veteran's claim of 
entitlement to service connection for a pulmonary disorder 
must be fully adjudicated and developed by the RO before the 
Board can render a final decision regarding his claim for 
glaucoma with cataracts and erectile dysfunction.

Accordingly, this case is remanded for the following actions:

1.  The RO should obtain the veteran's 
complete service personnel records.

2.  The RO should contact the U.S. Naval 
Historical Center or any other 
appropriate agency, and request 
additional detail regarding the 
participation of the veteran and/or the 
USS Granville S. Hall in Project SHAD.  
The RO should request information 
regarding the specific dates on which the 
USS Granville S. Hall participated in 
Project SHAD; the specific tests in which 
that ship participated; and the specific 
chemical and/or biological agents that 
were used in any tests conducted on that 
ship during the period in which the 
veteran served aboard.  The RO should 
also inquire as to whether there is any 
information establishing the veteran's 
direct involvement in those tests.

3.  Once this information has been 
obtain, the RO should again review the 
record.  The RO should make a 
determination as to whether any 
additional development is necessary, to 
include providing the veteran with 
another VA examination so any new facts 
surrounding the veteran's participation 
in Project SHAD can be considered.

4.  Once the foregoing has been 
completed, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal remain denied, the RO should 
issue an SSOC, and the appellant and his 
representative should be afforded time in 
which to respond.  The veteran's claims 
folder should then be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




